Case 5:18-cv-00190-RSWL-SP Document 48 Filed 11/15/19 Page 1 of 3 Page ID #:387



 1   CENTER FOR DISABILITY ACCESS
     Ray Ballister Jr., Esq., SBN 111282
 2   Isabel Masanque, Esq., SBN 292673
     Phyl Grace, Esq., SBN 171771
 3   Dennis Price, Esq., SBN 279082
     Christopher A. Seabock, Esq., SBN 279640
 4   8033 Linda Vista Road, Suite 200
     San Diego, CA 92111
 5   (858) 375-7385; (888) 422-5191 fax
     phylg@potterhandy.com
 6
     Attorneys for Plaintiff
 7
 8
 9
                                         UNITED STATES DISTRICT COURT
10
                                         CENTRAL DISTRICT OF CALIFORNIA
11
12
     Samuel Love,                                    )   Case No.: 5:18-cv-00190-RSWL-SP
13            Plaintiff,                             )
14                                                   )   PLAINTIFF’S PRETRIAL DISCLOSURES
       v.
                                                     )
15   Walter W. Carnwright, Trustee of                )   Final Pretrial Conference: November 25, 2019
     the Carnwright Family Trust;
16   Marilyn K. Carnwright, Trustee of               )   Time: 11:00 a.m.
     the Carnwright Family Trust;                    )
17   Carnwright Legacy, LLC, a
                                                     )
     California Limited Liability                         Complaint Filed: March 22, 2018
18   Company; and Does 1-10,                         )    Trial Date: December 17, 2019
                                                     )
19            Defendants.
                                                     )    Honorable Judge Ronald S. W. Lew
20                                                   )
                                                     )
21
22
            Pursuant to FRCP 26(a)(3) and Local Rules 16-2.3 and 16-2.4, the plaintiff hereby
23
     submits his Pretrial Disclosures. Plaintiff reserves the right to revise, withdraw, amend or
24
     modify and/or supplement these disclosures should new information become available.
25
26
27
28

                                                         1

      Plaintiff’s Pretrial Disclosures                                    Case #: 5:18-cv-00190-RSWL-SP
Case 5:18-cv-00190-RSWL-SP Document 48 Filed 11/15/19 Page 2 of 3 Page ID #:388



 1
 2   1.        WITNESSES PLAINTIFF EXPECTS TO PRESENT
 3             Samuel Love – Through Plaintiff’s Counsel
 4             Evens Louis – Through Plaintiff’s Counsel
 5             Corey Taylor – Through Plaintiff’s Counsel
 6
 7   2.        WITNESSES PLAINTIFF EXPECTS TO PRESENT BY DEPOSITION
 8             None at this time.
 9
10   3         EXHIBITS PLAINTIFF EXPECTS TO OFFER
11           Plaintiff’s Complaint;
12           Defendants’ Answer;
13           Photographs of the Smog Center, taken by Evens Louis on January 22, 2018;
14           Photographs of the Smog Center, taken by Corey Taylor on June 11, 2019;
15           Copy of Final Seller’s Statement, dated July 17, 2018, provided by Defendants;
16           Copy of Entity Detail of Carnwright Legacy LLC, provided by Defendants;
17           Plaintiff’s Requests for Admissions, Set One, propounded on Defendants on January 21,
18               2019, and associated Responses;
19           Plaintiff’s Requests for Production, Set One, propounded on Defendants on January 21,
20               2019, and associated Responses and Supplemental Responses;
21           Plaintiff’s Interrogatories, Set One, propounded on Defendants on January 21, 2019,
22               and associated Responses and Supplemental Responses;
23
24
25
26
27
28

                                                      2

         Plaintiff’s Pretrial Disclosures                               Case #: 5:18-cv-00190-RSWL-SP
Case 5:18-cv-00190-RSWL-SP Document 48 Filed 11/15/19 Page 3 of 3 Page ID #:389



 1          Plaintiff reserves the right to revise, withdraw and/or to supplement these Pretrial
 2   Disclosures as necessary and produce additional witness and exhibits who may be relevant to
 3   this case as they become known during the course of this litigation and as permitted by
 4   Fed.R.Civ.P. 26(e).
 5
 6   Dated: November 15, 2019                CENTER FOR DISABILITY ACCESS
 7
 8                                           By: /s/ Christopher A. Seabock
 9                                           CHRISTOPHER A. SEABOCK
                                             Attorneys for Plaintiff
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                  3

      Plaintiff’s Pretrial Disclosures                              Case #: 5:18-cv-00190-RSWL-SP
